Citation Nr: 1700179	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO. 07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Fiancée 


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The matter is now appropriately before the Denver, Colorado RO.

In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ). In March 2012, the Board issued a decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder. 

By way of a June 2014 Order to Vacate, the Board vacated the March 2012 decision pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked). The Veteran was given an opportunity to request a new hearing before a VLJ and elected a videoconference hearing.

In August 2015, the Veteran testified at a videoconference hearing before a second VLJ. In October 2015, the Board remanded the Veteran's claim to afford him a Board hearing to address his claim of entitlement to service connection for a back disability. In November 2015, the Veteran testified at a videoconference hearing before a third VLJ and provided testimony on the issues of entitlement to service connection for a back disability and entitlement to service connection for a psychiatric disability. Therefore, this claim for service connection for a psychiatric disability is now being addressed by a panel, which includes the VLJs who conducted the Board hearings. See generally 38 C.F.R. § 20.707. Since the Veteran only provided testimony regarding his claimed back disability at the November 2015 Board hearing, that issue will be addressed in a separate decision.

The Veteran's March 2006 claim to reopen was specific to PTSD. However, during the course of the appeal the Board has expanded that claim to include various other psychiatric conditions. See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was diagnosed with a personality disorder in May 1976.
 
2. No diagnosis of PTSD is based on fear of hostile military or terrorist activity or in-service personal assault and the Veteran did not engage in combat with the enemy; the reported stressor events could not be verified.
 
3. Paranoid schizophrenia and depression, not otherwise specified, were not manifest in service and are not attributable to service, and such was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1. A personality disorder is not a disease or injury within the meaning of the law providing compensation. 38 C.F.R. §§ 3.303, 4.9 (2015).
 
2. PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).
 
3. A psychiatric disorder, other than PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in March 2016. The Board's remand instructed the RO to defer adjudication of the Veteran's claim pending completion of the Remand directives for the Veteran's service connection claim for a back disability. The RO appropriately deferred  re-adjudication until issuing a May 2016 Supplemental Statement of the Case (SSOC). As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims for service connection for PTSD based on personal assault, the Veteran must additionally be notified of alternative sources of evidence, including records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).

VA issued VCAA letter in October 2005, prior to the initial unfavorable adjudication in January 2006. As these letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify. 38 C.F.R. §§ 3.159(b), 3.304(f)(5).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records. VA has obtained and associated available service treatment records, social security records, identified private treatment records, and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required). When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The opinions must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA psychiatric examination in March 2009, with an addendum opinion provided in August 2010. The Veteran has not argued, and the record does not reflect, that the examination when viewed in concert with the addendum opinion is inadequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.

Subsequent to the Board's June 2014 Motion to Vacate, the Veteran testified regarding this issue at a hearing before two of the undersigned Veterans Law Judges in August 2015 and November 2015. The record reflects that at these hearings the undersigned Veterans Law Judges clarified the issue and explained the concept of service connection. Both Judges set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. These actions supplement VCAA and comply with 38 C.F.R. § 3.103. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

III. Personality Disorder

As noted in the Introduction above, the Veteran's original claim was specific to PTSD. The Board has since expanded the issue to include any psychiatric condition. In light of the Veteran's prior diagnosis of a personality disorder, the Veteran's appeal warrants consideration of whether service-connection may be granted for a personality disorder. 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Crucially however, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9. 

The medical evidence of record shows that the Veteran was diagnosed with severe passive-aggressive and explosive personality disorder at a May 1976 VA examination. The most recent VA examination in March 2009 diagnosed the Veteran with antisocial personality disorder. The most recent VA treatment records do not note a personality disorder.

Simply put, if the Veteran does have a current diagnosis of a personality disorder, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits. So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's previously diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law. 

IV. Acquired Psychiatric Disorder

As previously noted, Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement." Shedden, supra.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For VA purposes, the term psychosis means any of the following disorders: Brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance- or medication-induced psychotic disorder. 38 C.F.R. § 3.384. For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id. Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f)  that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)  and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) . See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d)  (pertaining to combat Veterans). A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3). The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. Id. "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); 38 C.F.R. § 3.304(f)(5). 

 Analysis

At the Veteran's March 2009 VA examination, he was diagnosed with the previously mentioned personality disorder and paranoid schizophrenia. VA treatment records indicate that the Veteran has at times been diagnosed with PTSD and depression, not otherwise specified. 

The Veteran has reported stressors including being raped and beaten in the military while imprisoned in a German prison for the abduction and rape of a German citizen, and mistreatment in the military due to his race. Specifically, the Veteran has stated that he was harassed, mistreated, and physically assaulted as a result of racial tension.

At the Veteran's December 1971 separation examination, the Veteran reported depression or excessive worry, nervous trouble, and frequent trouble sleeping. Additional service treatment records do not show any complaints, treatment, or diagnoses of a psychiatric disorder, including PTSD, schizophrenia, or depression. Further, treatment and personnel records do not reflect any behavioral changes indicative of a personal assault, nor are there any records from other source such as German medical or law enforcement facilities. 

In response to the Veteran's statements, the RO obtained his service personnel records. The Veteran has not provided additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events, despite being afforded the opportunity to do so. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("The duty to assist is not always a one-way street. If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"). 

Personnel records confirm that the Veteran served in Germany and while there was charged, tried, and convicted for the abduction and rape of a German national female. As a result, he was imprisoned in Germany from December 1968 to approximately December 1970. There is no evidence of record confirming the Veteran's testimony that he was raped while in prison. 

The Board notes that the Veteran had active service during a period of war. The Veteran's DD Form 214 reflects that his military occupational specialty was as an armor crewman. Personnel records specify that he was a loader, with foreign service in Germany. The Veteran does not allege, and the evidence does not demonstrate that the Veteran engaged in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154  are not applicable. 

The Veteran was afforded a VA examination in March 2009, with an addendum opinion provided in August 2010. Following a review of the entire claims file and a mental status examination, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but did have chronic paranoid schizophrenia. The Board will address these conditions in turn. 

As noted, the March 2009 VA examiner concluded that the Veteran did not meet the DSM criteria for a PTSD diagnosis. The examiner noted the reported stressor of a sexual assault in a German prison, and that VA treatment records indicate the Veteran later reported that he believed his PTSD was due to racial issues while in service and was present before the sexual assault. He also noted the Veteran's reported substance abuse history was inconsistent as he reported using drugs during service on some occasions, then denied a substance abuse problem during service. 

The Veteran's primary complaint was irritability and anger. He had crying spells, fairly constant depression, and sleep disturbances. He reported that his anger issues started after a racially charged confrontation with a superior in 1968. He was placed in a stockade and attributed his psychiatric problems as to initially manifesting after this incident. The examiner noted this report was inconsistent with the Veteran's prior reports of psychiatric problems starting in prison. The examiner noted that the Veteran had an extensive polysubstance abuse and dependence history. 

The Veteran reported being exposed to racial slurs and discrimination while in service. He originally claimed PTSD as relating to the rape in prison, but currently claims his stressor was from incidents where the military police dressed in Ku Klux Klan outfits and harassed the black inmates. He also described them as putting nooses around black inmates and dragging them up and down the hallway. He was attacked by five or six white inmates while in the shower on four or five different occasions. He then reported being raped by two German men and having rectal bleeding. He said it occurred on several occasions. He did not disclose this incident until he sought counseling in 2006. 

The examiner concluded that while there was documentation of behavioral problems in the military, he could not find evidence supporting any assault before or during his imprisonment in Germany. He also noted that the Veteran's historical account changed throughout the record. 

The examiner reported that rapport was difficult to establish and the Veteran was very irritable and angry. He refused to complete psychiatric testing due to a headache and his hand hurting. He was reluctant to answer questions and asserted that such information should be in his medical file. Thought process was logical, coherent, and relevant. However, social skills, reasoning, and judgment were poor. 

He reported having memory problems for years. However, the examiner assessed his long term memory as being within normal limits. The Veteran endorsed almost every psychiatric symptom when asked. The examiner noted serious problems with the Veteran's credibility and did not observe objective verification for all of his reported stressors. For these reasons, he declined to diagnose PTSD. 

The examiner noted that the Veteran partially completed the Minnesota Multiphasic Personality Inventory-II. From his partial responses, the examiner noted that the test scores would be invalid due to an exaggeration of symptoms. He concluded this test result was consistent with malingering. 

After having reviewed the entirety of the claims file, which includes multiple statements from the Veteran and the Veteran's family, and an array of medical treatment records, the Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). There is no evidence in the Veteran's service treatment or personnel records of behavioral changes that would indicate the occurrence of a personal assault in service. See 38 C.F.R. § 3.304(f)(5).

Although VA treatment records and private treatment records document diagnoses of PTSD, including as due to military sexual trauma, over the years, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor. Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity. The Board reiterates that any previous diagnoses of PTSD were based on the Veteran's reported stressors of a sexual assault or from abuse due to racial tensions. In this regard, the Board finds that any diagnosis was solely based on the Veteran's reported stressors, which have not been corroborated. As such, any such diagnoses of PTSD lack probative value. See Prejean v. West, 13 Vet. App. 444, 448-49   (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion). 

The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background. Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). Conversely, the most probative medical evidence of record, the Veteran's March 2009 VA medical examination due to the examiner's extensive file review and rationale provided, concludes that the Veteran does not have PTSD.

Furthermore, even if it were assumed that the alleged in-prison rape did occur, this event occurred after the Veteran's conviction of rape. Under German law a felony is defined as a crime punishable by a prison sentence of one year or more. See STRAFGESETZBUCH [STGB] [PENAL CODE], § 12, para. 1 (Ger) (defining a felony as a crime punishable by a prison sentence of one year or more). As such, based on the Veteran's two year prison sentence for the abduction and rape of a German citizen he was convicted of a felony under German law. See id. Therefore, the in-prison sexual assault would not be considered as having occurred "in the line of duty" and cannot be the basis for the award of compensation. 38 C.F.R. § 3.1(m).

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD. Here, there is no confirmed stressor event in service. With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service. In regard to the change to 38 C.F.R. § 3.304, it does not assist the Veteran. He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation. There was no actual threat to him of injury or death due to hostile military activity and he has provided nothing credible in this regard. See Hall v. Shinseki, 717F.3d 1369 (2013).

As previously noted, the March 2009 VA examiner diagnosed the Veteran with paranoid schizophrenia. The Board also notes that VA treatment records have listed a diagnosis of depression, NOS. A May 2006 letter from the Veteran's private counselor also notes a diagnosis of bipolar disorder. There is no further medical evidence of a bipolar diagnosis and the May 2006 letter does not provide any detail or rationale supporting the diagnosis. 

With respect to these conditions, there is no objective medical evidence of an acquired psychiatric disability in service or for many years thereafter. While the Board notes that the Veteran reported depression or excessive worry, nervous trouble, and frequent trouble sleeping upon separation, and filed a service connection claim for a nervous condition in the near aftermath of service, he had diagnosed with a personality disorder and the medical evidence of record links the reported symptoms with that condition. There is no indication that he was diagnosed with schizophrenia or any other psychiatric condition for a number of years and the VA medical opinion suggests that manifestations of such a condition did not begin in service or in the immediate aftermath of service. 

In the August 2010 addendum medical opinion, the VA examiner who conducted the March 2009 VA examination reiterated that the Veteran was a poor historian and there was evidence of malingering. He also noted that the Veteran also had a clear history of personality disorder and polysubstance dependence. 

The examiner noted the Veteran's reported symptoms at his separation examination, but determined that these symptoms were more likely related to the negative consequences of his antisocial actions and polysubstance dependence and the direct physiological effects of his substance dependence. The reports of psychosis did not occur until years after military service. 

The examiner also did not find sufficient information to substantiate the Veteran's claimed stressors in light of his poor reliability as a historian. In his opinion, the evidence supported a later onset of paranoid schizophrenia, superimposed on preexisting personality disorder and polysubstance dependence. Based on review of the claims file, prior interview with the Veteran, and psychiatric testing, the examiner opined it was less likely paranoid schizophrenia was related to a disease or injury in service, including the reported stressors, or occurred during service.

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

In this case, Veteran has provided numerous statements over the years with respect to in-service incidents or stressors. As previously noted, these stressors have not been verified with respect to a diagnosis for PTSD. To the extent that the Veteran has alleged these alleged in-service incidents have led to his currently diagnosed paranoid schizophrenia or any other psychiatric condition, the Board finds his statements to be not credible. While the Veteran has generally reported similar in-service incidents, as noted, such incidents have not been corroborated by service treatment records or additional service records. 

In addition, it is notable that at the Veteran first reported that his condition was due to being raped while in service, and then later claimed that his symptoms began prior to the rape due to racial harassment. The Veteran has also at times claimed that the rape was in fact a beating. The Veteran's testimony with respect to drug use has also been largely inconsistent.  The Veteran has reported that his statements have been inconsistent as a result of his drug use, but the Board finds that his statements have continued to be unreliable since the reported success of his treatment for drug use.

The Board finds that the inconsistencies of these statements weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed. The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth. Waters v. Shinseki, 601 F.3d 1274 (2010). In sum, there is no reliable evidence linking the Veteran's psychiatric disorder, PTSD, paranoid schizophrenia, or any other psychiatric diagnosis, to service. 

The weight of the evidence reflects that the Veteran's paranoid schizophrenia is unrelated to his service. The August 2010 VA addendum opinion clearly concluded that the Veteran's schizophrenia was less likely than not related to the Veteran's service. See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

There is no probative evidence that the Veteran's schizophrenia is related to his service, including any in-service symptoms related to a personality disorder. To the contrary, the August 2010 VA addendum opinion demonstrates that it is unlikely that the Veteran's paranoid schizophrenia is related to his service. Stated differently, although he voiced complaints during service, a psychosis (schizophrenia) was not noted during service. Furthermore, based upon the in-service and post-service opinions of psychiatric professionals, he did not have characteristic manifestations sufficient to identify a chronic disease entity, specifically a psychosis. The evidence establishes that schizophrenia manifested years after service and that there is no reliable evidence of continuity dating to service. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD, paranoid schizophrenia, or any psychiatric disability and the benefit-of-the-doubt doctrine is not for application.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and paranoid schizophrenia is denied.



_______________________________          _______________________________
              H. N. SCHWARTZ		                     MARK D. HINDIN
              Veterans Law Judge  			          Veterans Law Judge
        Board of Veterans' Appeals 			     Board of Veterans' Appeals



______________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


